DETAILED ACTION
Status of Claims
This is a first office action in response to the applicant’s arguments/remarks made in an amendment filed on 03/21/2022.
The claims 1 and 9 have been amended; claims 7-8, 12-20, and 28 have been canceled. 
Claims 1-29 are currently pending; claims 1-6, 9-11, 21-27, and 29 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 03/21/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
35 U.S.C. § 103:
The applicant contends that Witchey does not teach or suggest a private ledger that maintains a series of blocks of payment transactions. Although Witchey does not disclose that the private ledger is purely for storing payment transaction, Witchey does disclose that the healthcare token in healthcare transaction, which is stored in a private ledger, could include a test result, a diagnosis, a fee, or other type of information (see paragraphs [0031] and [0043]-[0044]). 
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the section of 35 U.S.C. § 103.

Priority
The applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/126,297, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The claims 1 and 9 recite “wherein the private ledger comprises a series of blocks of transactions,” and “maintaining, by the server computer, the private ledger, wherein each block in the series of blocks of transactions includes a hash output as a reference to a prior transaction block in the series of blocks of transactions.” The prior-filed application fails to provide adequate support for this limitation. The prior-filed application discloses: “the owner can transfer the coin by digitally signing a hash of the previous transaction (involving the bitcoin) and the public key of the next owner and adding these to the end of the coin” in paragraph [0006] of the specification, and “In this simplified depiction, the ledger 120 includes a column of public keys and a column of account balances, though of course in various embodiments the ledger can include different types of data (e.g., a column of account PANs or account IDs instead of public keys, an issuer identifier, a set of policies or restrictions associated with the particular account, etc.)” in paragraph [0036] of the specification. The prior-filed application does not disclose that the private ledger comprises a series of blocks of transactions and that each block in the series of blocks of transactions includes a hash output as a reference to a prior transaction block in the series of blocks of transactions.
Therefore, the limitations “wherein the private ledger comprises a series of blocks of transactions,” and “maintaining, by the server computer, the private ledger, wherein each block in the series of blocks of transactions includes a hash output as a reference to a prior transaction block in the series of blocks of transactions” could not receive the benefit of an earlier filing date, 02/27/2015, of Application No. 62/126,297. The priority date for these limitations should be the same as the filing date of the application, 02/26/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-11, 21-27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1 and 9 recite “storing, at a server computer, a private ledger, wherein the private ledger stores a public key of a user that is associated with an entry in the private ledger, and wherein the private ledger comprises a series of blocks of transactions; maintaining, by the server computer, the private ledger, wherein each block in the series of blocks of transactions includes a hash output as a reference to a prior transaction block in the series of blocks of transactions”; “determining, by the server computer, that the public key of the user matches the stored public key associated with the entry in the private ledger associated with the public key of the user, wherein the private ledger comprises a plurality of public keys and an account balance associated with each of the plurality of public keys”; and “updating, by the server computer, a balance of the private ledger.” Claims 1 and 9 disclose a private ledger that has a combination of two different database structures: one is in the form of entries with public keys and balances so that the balance value could be determined via the public key, and the other one is in the form of a blockchain with a series of blocks of transactions. The specification is silent with respect to the fact that the private ledger has two different structures at the same time, such as a private ledger stores both of entries with public keys and balance values as columns and a series of blocks of transactions in the form of a blockchain at the same time. The specification discloses that the private ledger could include a column of public keys and a column of account balances (see Ledger 120 in Fig. 1 and paragraph [0049] of the specification) and that the private ledger could maintain and adjust balances in the ledger and the transaction amount can be deducted from the available balance (see paragraph [0053] of the specification). The specification further discloses in different embodiments that the private ledger could be in the form of a blockchain  and that inputs of a transaction reference to all of the past transactions lead to a user’s current balance (see paragraph [0058]). The two different database structures are disclosed in different embodiments. The specification discloses that the private ledger can have one of the two different structures but not both of them together. 
	Dependent claims 2-6, 10-11, 21-27, and 29 are rejected because they depend on the rejected independent claims 1 and 9, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 21-23, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 20030115151 A1) in view of Wilson (US 20130031008 A1), and further in view of Sabba et al. (US 20160224977 A1).
Claims 1 and 9:
Wheeler discloses the following:
a.	a processor and a computer readable medium. (See paragraph [0105], “[i]ndeed, it would be a matter of routine skill to select appropriate computers, networks, integrated circuits, computer chips, and devices in implementing the invention in a particular business application.” One of ordinary skill in the art knows that computers comprise one or more processors and readable media.)
b.	storing, at a server computer, a private ledger, wherein the private ledger stores a public key of a user that is associated with an entry in the private ledger, and wherein the private ledger comprises a list of transactions. (See paragraph [0111], “[p]referably, the account is identifiable within the account database 214 based on a unique identifier [acetID] 216, such as an account number. Further, the account authority 212 maintains an association between the account and the public key 218, which corresponds with the private key that is securely retained within the device 250 of the account holder 202”; paragraphs [0129]-[0132], “[i]n some embodiments of the present invention, the unique identifier may actually be the public key from the device or a hashed version of the public key…. Preferably, the public key is associated particularly with the unique identifier of the account. In some embodiments, the public key itself [or a hashed value of the public key] is used as the unique identifier assigned to the account”; paragraph [0139];  paragraphs [0159]-[0161], “[a]s stated previously, in some circumstances, the particular resource 7440,7450,7460 is not only protected but also maintained by the account authority 7412 [for example, if the account authority 7412 is a financial institution and the resource is a bank account of the account holder 7402]”; Fig. 11;  paragraphs [0194]-[0195], “[t]he account-specific information 1144 includes, for example, the account status, account balance, available credit, if any, asset holdings, pending transactions, capital gains for the year, associated account identifiers, and the like”; Fig. 19; and paragraphs [0218]-[0219].)
c.	receiving, at the server computer, an authorization request message for a transaction involving the user and a recipient, wherein the authorization request message includes the public key of the user and signed transaction data, wherein the signed transaction data was signed using a private key of the user, wherein the authorization request message does not include sensitive information of the user, wherein receiving the authorization request message comprises receiving the authorization request message from an access device at the recipient. (See paragraphs [0111]-[0115], “[e]ach communication is electronic, and each electronic communication [‘EC’] 206 from the account holder 202 to the account authority 212 includes an electronic message [M] that is digitally signed by the account holder 202 using the private key retained within the device 250.… The message preferably includes the unique identifier [acctID] 216 of the account of the account holder 202 and an instruction [i1] for the account authority 212 to perform in relation to the account.… Advantageously, since the unique identifier [acctID] 216 is all that must be included in the message in order for the account authority 212 to retrieve the appropriate public key 218 from the account database 214 for the purpose of authenticating the message and sender of the EC 206 and for having sufficient authorization from the account holder 202 for performing the instruction [i1] contained in the message, the account holder 202 need not include any ‘identity’ information in the message”; Fig. 3; paragraph [0120]-[0123], “[t]he three-party ABDS system 300 differs from the two-party ABDS system 200 [from FIG. 2] in that the message and digital signature from the account holder 302 to the account authority 312 is communicated first to the intermediate party 310 by means of an EC 305. The intermediate party 310 then forwards the same message and digital signature in another EC 315 to the account authority 312.… Again, it should be noted that no ‘identity’ information needs to be included in the EC 305 by the account holder 302 under this system 300”; paragraphs [0129]-[0132], “[i]n some embodiments of the present invention, the unique identifier may actually be the public key from the device or a hashed version of the public key…. Preferably, the public key is associated particularly with the unique identifier of the account. In some embodiments, the public key itself [or a hashed value of the public key] is used as the unique identifier assigned to the account”; Figs. 50-51; and paragraphs [0304]-[0305].) 
d.	accessing, by the server computer, the private ledger based on the received public key of the user in order to determine whether the transaction in the authorization request message is authorized; determining, by the server computer, that the public key of the user matches the stored public key associated with the entry in the ledger associated with the public key of the user, wherein the ledger comprises a plurality of public keys and an account balance associated with each of the plurality of public keys. (See paragraphs [0129]-[0132], “[i]n some embodiments of the present invention, the unique identifier may actually be the public key from the device or a hashed version of the public key…. Preferably, the public key is associated particularly with the unique identifier of the account. In some embodiments, the public key itself [or a hashed value of the public key] is used as the unique identifier assigned to the account”; paragraphs [0160]-[0161], “[a]s stated previously, in some circumstances, the particular resource 7440,7450,7460 is not only protected but also maintained by the account authority 7412 [for example, if the account authority 7412 is a financial institution and the resource is a bank account of the account holder 7402]”; paragraphs [0296]-[0297]; Figs. 50-51; and paragraphs [0304]-[0305], “[t]he financial institution 5012 then retrieves [Step 5404] from the account database 5014 the public key that is identified by the account number 5116. Using this public key, the financial institution 5012 attempts to authenticate [Step 5406] the message.”)
e.	determining, by the server computer using the public key, that the signed transaction data was signed using the private key of the user, and the user device signs the transaction with the private key of the user. (See paragraphs [0004]-[0006], “[t]he second part of originating the digital signature--encrypting with a private key--is referred to herein as ‘generating’ the digital signature, and the combined two steps [i.e., calculating a message digest and encrypting with a private key] is referred to herein as ‘originating’ the digital signature….  In order to perform the Message Authentication in this example, the recipient of the EC must know or be able to obtain both the identity of the hashing algorithm applied to the message as well as the public key [‘PuK’] corresponding to the private key [‘PrK’] used to encrypt the message digest. With this knowledge, the recipient applies the appropriate hashing algorithm to the message to calculate a hash value, and the recipient decrypts the digital signature using the public key. If the hash value calculated by the recipient equals the hash value of the decrypted digital signature, then the recipient determines that the content of the message contained in the EC was not altered in transmission, which necessarily would have changed the hash value”; paragraphs [0008]-[0009]; paragraph [0013]; paragraphs [0111]-[0115]; paragraph [0122], “[u]pon receipt of the EC 315, the account authority 312 attempts to authenticate the message and the sender of EC 305 using the public key of the public-private key pair, which is retrieved from the account database 314 based on the unique identifier [acctID] 316 from the message. If the authentication is successful, the account authority 312 performs [or attempts to perform] the instruction [i1] of the message as if the account holder 302 were presenting the instruction [i1] in person”; paragraphs [0129]-[0132], “[i]n some embodiments of the present invention, the unique identifier may actually be the public key from the device or a hashed version of the public key…. Preferably, the public key is associated particularly with the unique identifier of the account. In some embodiments, the public key itself [or a hashed value of the public key] is used as the unique identifier assigned to the account”; and paragraph [0304]-[0305], “[u]sing this public key, the financial institution 5012 attempts to authenticate [Step 5406] the message.” These citations indicate that the signature of the message generated by the private key is validated via the public key corresponding to the private key. )
f.	determining, by the server computer, based on the private ledger, that a current balance is sufficient for authorizing the transaction. (See paragraphs [0129]-[0132], “[i]n some embodiments of the present invention, the unique identifier may actually be the public key from the device or a hashed version of the public key…. Preferably, the public key is associated particularly with the unique identifier of the account. In some embodiments, the public key itself [or a hashed value of the public key] is used as the unique identifier assigned to the account”; Figs. 50-51; paragraph [0297]; Fig. 54; and paragraphs [0304]-[0305], “[f]or example, even though the message authenticated, the purchaser may not have enough money or credit associated with the account for the financial institution 5012 to approve the transaction. Thus, making such a determination typically involves accessing the relevant portion[s] of the account record and confirming that the funds are available…. If the determination in Step 5414 is positive, then the financial institution 5012 performs (Step 5416) the instruction (i1). In this example, the instruction (i1) from the purchaser 5002 is to pay the on-line merchant 5010 the specified amount of funds from the account for the purchase of the product.”)
g.	in response to determining that the signed transaction data was signed using the private key of the user and that the current balance is sufficient for authorizing the transaction, sending, by the server computer, an authorization response message indicating that the transaction is authorized. (See paragraphs [0004]-[0006], “[t]he second part of originating the digital signature--encrypting with a private key--is referred to herein as ‘generating’ the digital signature, and the combined two steps [i.e., calculating a message digest and encrypting with a private key] is referred to herein as ‘originating’ the digital signature…. In order to perform the Message Authentication in this example, the recipient of the EC must know or be able to obtain both the identity of the hashing algorithm applied to the message as well as the public key [‘PuK’] corresponding to the private key [‘PrK’] used to encrypt the message digest. With this knowledge, the recipient applies the appropriate hashing algorithm to the message to calculate a hash value, and the recipient decrypts the digital signature using the public key. If the hash value calculated by the recipient equals the hash value of the decrypted digital signature, then the recipient determines that the content of the message contained in the EC was not altered in transmission, which necessarily would have changed the hash value”; paragraph [0013], “associating a public key of a public-private key pair with the unique identifier, generating a digital signature for an electronic message using a private key of the public-private key pair, the electronic message including an instruction and the unique identifier, authenticating the electronic message using the public key associated with the information identified by the unique identifier, and upon the successful authentication of the electronic message, executing the instruction with respect to the account represented by the information that is identified by the unique identifier”; Fig. 3; paragraphs [0122]-[0123], “[i]f reply EC 319 indicates an approval of the message, the intermediate party 310 then executes the instruction [i2] received from the account holder 302. Preferably, the intermediate party 310 then notifies the account holder 302 either of the approval and execution of instruction [i2] or of the rejection of the instruction [i2] by means of reply EC 309”; paragraphs [0129]-[0132], “[i]n some embodiments of the present invention, the unique identifier may actually be the public key from the device or a hashed version of the public key…. Preferably, the public key is associated particularly with the unique identifier of the account. In some embodiments, the public key itself [or a hashed value of the public key] is used as the unique identifier assigned to the account”; Figs. 50-51; paragraph [0297]; and paragraphs [0304]-[0305], “[u]sing this public key, the financial institution 5012 attempts to authenticate [Step 5406] the message…. For example, even though the message authenticated, the purchaser may not have enough money or credit associated with the account for the financial institution 5012 to approve the transaction. Thus, making such a determination typically involves accessing the relevant portion[s] of the account record and confirming that the funds are available…. The financial institution 5012 also notifies [Step 5418] the on-line merchant 5010 of the approval of the message and the initiation of the payment.”)
h.	updating, by the server computer, a balance of the private ledger. (See Figs. 50-51; paragraph [0297], “[a]ccounts maintained with the financial institution 5012 are associated with account records maintained in one or more account databases, collectively referred to and illustrated in FIG. 50 by account database 5014”; and paragraph [0305], “[i]f the determination in Step 5414 is positive, then the financial institution 5012 performs [Step 5416] the instruction [i1]. In this example, the instruction [i1] from the purchaser 5002 is to pay the on-line merchant 5010 the specified amount of funds from the account for the purchase of the product. Thus, performing [Step 5416] the instruction typically involves accessing the relevant portion[s] of the account record, initiating transfer of the specified amount of funds from the account of the purchaser 5002 to the on-line merchant 5010, and debiting/updating the account record accordingly.”)
Wheeler does not explicitly disclose the following:
a series of blocks of transactions in a private ledger;
maintaining, by the server computer, the private ledger, wherein each block in the series of blocks of transactions includes a hash output as a reference to a prior transaction block in the series of blocks of transactions; and
wherein the access device sends at least some of the transaction data to a user device; and
Sabba discloses a series of blocks of transactions in a private ledger and maintaining, by the server computer, the private ledger, wherein each block in the series of blocks of transactions includes a hash output as a reference to a prior transaction block in the series of blocks of transactions. (See Fig. 3; paragraphs [0067]-[0068], “[i]n the event the block chain is not made publicly available, for example, if each of a plurality of mobile devices in the system 100 does not maintain a ledger of token payment transactions, then the block chain information can be stored by, for example, the authorizing computer 340 in a block chain database 343”; paragraph [0090], “[a] block chain can be a transaction database that can be shared with all participating devices [e.g. first mobile device 101A and second mobile device 101B] in the system such as in system 100. The block chain 500 can be stored so that it is available only to for example, an issuer or the block chain 500 can be made publicly available, such that the block chain 500 is stored in, for example, a public ledger. In other embodiments, the ledger may be private to only secure parties in the system”; Fig. 5; paragraphs [0091]-[0092], “[t]he block chain 500 may be comprised of a plurality of blocks, with each block containing information regarding one or more transactions and a hash of at least some of the information in the previous blocks in the chain. In some embodiments, the block chain 500 may include an entry for every payment token generated and/or associated with the mobile wallet application 203A”; and paragraph [0094], “[s]econd block 520 can include transaction data 526, hash data 527, token data 528 and device data 529. The transaction data 526 can include information regarding a type of transaction, the monetary value of the transaction, time and day information etc. The hash data 527 can include hash information regarding a payment token of a previous block [e.g., the first block 510].”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler, to incorporate with the teachings of Sabba, and to organize transactions into blocks which include a hash of previous block; such an approach is considered advantageous because the transaction history can be tracked using a blockchain that links the block of transactions by the hash value. It allows for verification of the payment transactions by looking at the blockchain to determine whether a payment token is generated by an authorized device and whether the payment token is sufficiently funded.
The combination of Wheeler and Sabba discloses the claimed invention but does not explicitly disclose wherein the access device sends at least some of the transaction data to a user device.
Wilson discloses determining, using the public key, that the signed transaction data was signed using the private key of the user, wherein the access device sends at least some of the transaction data to a user device, and the user device signs the transaction with the private key of the user. (See paragraphs [0016]-[0039], “wherein at a time of using the payment card to effect a transaction with a merchant, the Private Key can be used to sign a data item and the signed data item can be conveyed to the merchant, and whereby the merchant can use a Public Key Certificate corresponding to said Private Key to authenticate the signed data item, the Public Key Certificate identifying the payment card and being signed by or on behalf of a financial institution issuing the payment card”; Fig. 2; and paragraphs [0066]-[0068], “[a]t step 1 the merchant server 210 serves an e-commerce form such as order form 212 to the personal computer 220 of a user 222 via the Internet 230.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wheeler and Sabba, to incorporate with the teachings of Wilson, and to send order information to the user from the merchant device, so that the user's response to the e-commerce form causes a private key to sign transaction details, and that the merchant server can be confident that the customer is the legitimate cardholder after verifying the transaction signed with the private key via the public key.

Claims 2 and 10:
Wheeler in view of Wilson and Sabba discloses limitations shown above.
Wheeler further discloses verifying, by the server computer, the signed transaction data using the public key of the user. (See paragraphs [0004]-[0006]; paragraph [0013]; paragraph [0122]; paragraphs [0129]-[0132]; and paragraph [0304]-[0305].)

Claims 21 and 27:
	Wheeler in view of Wilson and Sabba discloses limitations shown above.
Wheeler discloses wherein the private ledger is a privately managed ledger. (See paragraphs [0159]-[0161].)

Claim 22:
	Wheeler in view of Wilson and Sabba discloses limitations shown above.
Wheeler further discloses wherein the private ledger is updated after sending the authorization response message indicating that the transaction is authorized. (See Fig. 3; paragraphs [0122]-[0123], paragraph [0190]; paragraphs [0304]-[0305], and paragraph [0384].)


Claims 23 and 29:
	Wheeler in view of Wilson and Sabba discloses limitations shown above.
Wheeler further discloses wherein the private ledger is associated with a plurality of different public keys. (See paragraph [0111]; paragraphs [0129]-[0132]; paragraph [0139]; paragraphs [0159]-[0161]; Fig. 11; paragraphs [0194]-[0195]; Fig. 19; paragraphs [0218]-[0219]; Fig. 51; and paragraphs [0297].)

Claims 3-4, 11, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 20030115151 A1) in view of Wilson (US 20130031008 A1), and further in view of Sabba et al. (US 20160224977 A1) and Kramer et al. (US 20030140007 A1).
Claims 3 and 11:
Wheeler in view of Wilson and Sabba discloses limitations shown above.
Wheeler discloses wherein the authorization request message further comprises an amount. (See Fig. 50 and paragraphs [0302]-[0303].) 
Wilson further discloses an issuer public key. (See paragraph [0097].)
None of Wheeler, Wilson, and Sabba explicitly discloses wherein the authorization request message further comprises a recipient public key.
However, Kramer discloses wherein the authorization request message further comprises an amount and a recipient key. (See paragraphs [0172]-[0177].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wheeler, Wilson, and Sabba, to incorporate with the teachings of Kramer, and to comprise a recipient public key in the authorization request message, so as to facilitate the transaction process.
With respect to “wherein the authorization request message further comprises an amount and a recipient public key,” the limitation describes the characteristics of the authorization request message. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claim. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 4 and 24:
Wheeler in view of Wilson, Sabba, and Kramer discloses limitations shown above.
Wheeler discloses a private key of a public-private key pair signing a message. (See paragraph [0013].)
Kramer further discloses an ECC key. (See paragraph [0170].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wheeler, Wilson, and Sabba, to incorporate with the teachings of Kramer, and to integrate Elliptic Curve Cryptography (ECC) for the keys, so as to make the transaction process more secure.
With respect to “wherein the private key is an ECC key,” the limitation describes characteristics of the private key. However, the recited the characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claim. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 20030115151 A1) in view of Wilson (US 20130031008 A1), and further in view of Sabba et al. (US 20160224977 A1) and Gaddam et al. (US 20160217461 A1).
Claims 5 and 25:
Wheeler in view of Wilson and Sabba discloses limitations shown above.
None of Wheeler, Wilson, and Sabba explicitly discloses wherein the authorization response message sent by the server computer does not include a real account number of the user.
However, Gaddam discloses wherein the authorization response message sent by the server computer does not include a real account number of the user. (See paragraphs [0125]-[0126].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wheeler, Wilson, and Sabba, to incorporate with the teachings of Gaddam, and to exclude a user’s sensitive information from the authorization request message, so that an account’s PAN (primary account number) is not included in the message.

Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable Wheeler et al. (US 20030115151 A1) in view of Wilson (US 20130031008 A1), and further in view of Sabba et al. (US 20160224977 A1), Gaddam et al. (US 20160217461 A1), and Obata et al. (US 6072876 A).
Claims 6 and 26:
Wheeler in view of Wilson, Sabba, and Gaddam discloses limitations shown above.
None of Wheeler, Wilson, Sabba, and Gaddam explicitly discloses wherein the authorization response message sent by the server computer includes the public key of the user.
However, Obata discloses: the response message sent by the server computer includes the public key of the user. (See Fig. 1 and col 7, lines 23-39.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wheeler, Wilson, Sabba, and Gaddam, to incorporate with the teachings of Obata, and to include a user’s public key, in the response message, so the transaction can be further processed based on the public key in the response message.
With respect to “wherein the authorization response message sent by the server computer includes the public key of the user,” the limitation describes the characteristics of the authorization response message. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claim. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Ronca et al. (US 20150365283 A1) disclose that a system processes transaction requests and stores the quantity of cryptocurrency in a database.
Friedenbach et al. (“Freimarkets: extending bitcoin protocol with user-specified bearer instruments, peer-to-peer exchange, off-chain accounting, auctions, derivatives and transitive transactions,” 08/24/2013) disclose running accounting servers as private chains with centralized rather than distributed consensus, in which off-chain assets can be issued, transferred and traded in the same way they are in the public chain, with the private block chain providing an audit log.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685